Citation Nr: 0908271	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-04 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
left shoulder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
right shoulder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for any generalized 
arthritis disorder.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a nervous disorder.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for a stomach disorder.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for a hernia scar.

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for an inguinal hernia.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from March 1953 to 
October 1953.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

This case was previously before the Board in November 2007.  
The Board remanded because it was determined that the Veteran 
had not been adequately notified of the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) in connection 
with his new and material evidence claims.  On remand, the 
Veteran was so notified in January 2008; the record does not 
show that he has submitted any additional evidence in 
response to the January 2008 notice.  

The Board notes that in correspondence dated in May 1988 the 
Veteran applied for service connection for what was simply 
described as "kidneys."  Since the Board can find no 
indication that any kidney related-disability has been 
adjudicated by the RO, the issue is referred to the RO for 
appropriate action.  

Similarly, as the Board discusses below, the instant claims 
arise from a June 2004 correspondence in which the Veteran 
asked to "Please reopen Veteran[']s claim," without 
specifying which claim or claims.  In the RO's January 2005 
rating decision, the RO broadly interpreted the June 2004 
correspondence as a claim to reopen the eight captioned 
claims.  However, while the RO interpreted this 
correspondence as a claim to reopen the captioned claims, the 
Board notes that, in addition to the eight captioned claims, 
the Veteran had previously been denied service connection for 
bursitis in both shoulders, and for traumatic arthritis in 
both elbows, in a rating decision dated in 1988, which the RO 
chose not to adjudicate.  In light of the fact that the RO so 
broadly interpreted the Veteran's June 2004 correspondence to 
include so many individual claims--but not all previously 
denied claims--the claims that the RO chose to not include, 
service connection for bursitis in both shoulders and 
traumatic arthritis in both elbows, are also referred to the 
RO for appropriate action.    


FINDINGS OF FACT

1.  By a January 1954 rating decision, the RO denied service 
connection for arthritis, nerves and headaches, stomach, 
right elbow, herniorrhaphy (surgical hernia repair), and 
hernia scar; the Veteran did not appeal.  

2.  By a January 1995 rating decision, the RO declined to 
reopen previously denied claims service connection for 
hernia, and arthritis of both shoulders; the Veteran did not 
appeal.  

3.  The evidence received since the January 1954 and January 
1995 rating decisions is either cumulative or redundant, or 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The evidence received since the January 1954 denial of 
service connection for arthritis, a nervous disorder and 
headaches, hernia scar, and a stomach disorder, is not new 
and material; the claims for these benefits are not reopened.  
38 C.F.R. § 3.156(a) (2008).  

2.  The evidence received since the January 1995 rating 
decision denying service connection for a hernia and 
arthritis of the bilateral shoulders is not new and material; 
the claims for these benefits are not reopened.  38 C.F.R. § 
3.156(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2004, more than six months prior to the RO's denial of these 
claims, and again in January 2008.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  

The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was also apprised of the requirement that new and 
material evidence be submitted in order to reopen his 
previously denied claim, and given definitions of new and 
material evidence.  See Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006).    

The RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the Board notes that the VCAA 
has left intact the requirement that new and material 
evidence be received in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108.  This is 
required before the Board may determine whether the duty to 
assist is fulfilled and proceed to evaluate the merits of 
that claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f); see also Paralyzed 
Veterans of America, et al. v. Secretary of Veterans Affairs, 
345 F.3d 1334, 1343 (Fed. Cir. 2003) (PVA) (without the 
introduction of new and material evidence, VA not required to 
provide a medical examination or opinion).  

Notwithstanding the foregoing, the Board notes that the RO 
previously obtained the veteran's service treatment record 
(STR) file (which contains both medical treatment records and 
non-treatment medical records such as reports of physical 
examinations and reports of diagnostic studies, as well as 
administrative documents and dental treatment records), and 
post-service private and VA medical records.  VA has no duty 
to inform or assist that was unmet.  

II.  Background

The Veteran's pre-induction examination shows that he had a 
right inguinal hernia prior to his entry into active military 
service.  The Veteran's STRs show that, in mid-April 1953, 
after about only one month of military service, he reported 
to the Army hospital at Camp Gordon, Georgia, complaining of 
his hernia.  He explained that the hernia had been present 
for about a year, and was due to the manual labor associated 
with his preservice employment.  The Veteran underwent a 
right hernioplasty (also called a herniorrhaphy) two days 
later.  

The Veteran's STRs show no complaint or treatment related to 
arthritis of any joint, or a nervous or a stomach disorder.  
The Veteran's treatment records from Camp Gordon that are not 
related to his surgeries, which may or may not have been of 
record at the time of the January 1954 rating decision, show 
a single complaint of headache in June 1953, with no evidence 
of any follow-up complaint or treatment for headache.  

In October 1953, within days of the Veteran's release from 
active duty due to hardship associated with his father's 
medical condition, he submitted a claim for service 
connection for what was described as arthritis (without any 
specification), nerves and headache, stomach, and hernia 
scar.  

The RO denied service connection in a rating decision dated 
early on January 4, 1954; the Veteran did not appeal.  The 
rating decision specifically denied service connection for 
the scar, the right inguinal herniorrhaphy, a right elbow 
condition, and stomach, nervous, and arthritis conditions.  
While the RO did not specifically deny service connection for 
headache, denial is reasonably implied because the Veteran's 
relevant claim, noted on the rating decision, was for 
"nerves and headache."  

The RO noted that the Veteran's induction examination showed 
a right inguinal hernia, deformity of the right elbow 
following a preservice fracture, and bilateral deltoid 
bursitis.  The RO also cited the Veteran's separation 
examination for a history of a right herniorrhaphy and right 
elbow and stomach complaints, but found there was no record 
of treatment of the claimed disabilities.  The RO also found 
that the evidence of record did not show that the Veteran had 
the stomach, nervous, or arthritis conditions claimed.  

A subsequent claim of service connection for hernia and 
arthritis in both shoulders was denied in a rating decision 
reported to the Veteran in January 1995; the Veteran did not 
appeal.  The claim was denied because new and material 
evidence had not been received sufficient to reopen the 
previously denied claims.  

It is unclear exactly when the Veteran's complete STR file 
was associated with his VA case file.  A date stamp indicates 
that the treatment records related to the Veteran's hernia 
surgery, from the hospital at Camp Gordon, were not received 
until about three weeks after the RO's early January 1954 
rating decision.  However, it is evident from the rating 
decision itself that at least the reports of the pre-
induction and separation examinations were of record at the 
time of the rating decision.  Moreover, since they were not 
attached to the records from the hospital at Camp Gordon that 
were stapled together, the Board also believes that routine 
Army treatment notes from Camp Gordon and Fort Monmouth, New 
Jersey, were of record at the time of the initial rating 
decision in January 1954.  The foregoing is supported by a 
November 1953 request to the Army for records that were in 
addition to identified records that were from Camp Gordon but 
that were not in the hospital records from Camp Gordon.  Also 
of record at the time of the January 1954 denial of service 
connection were VA records from November 1953 showing that 
the Veteran's stomach was normal except for the suggestion of 
a polyp, and that there was no evidence of bone or joint 
pathology in the right elbow.   

Medical evidence received since the RO's January 1954 
decision consists of the Veteran's inpatient treatment 
records from the Army hospital at Camp Gordon documenting the 
history noted on the Veteran's discharge examination.  Also 
new to the record are post-service VA treatment records 
related the Veteran's right hernia, a 1979 heart complaint, 
1979 treatment for a left hernia, and a 1987 hospitalization 
for dysuria.  Also new is a June 1987 letter with treatment 
summary from the Veteran's private physician, J.W., M.D., and 
records from Metropolitan Orthopedic Associates, describing 
an industrial accident the Veteran had suffered in December 
1985 that involved hitting his head on a beam and then 
falling "two stairs" with a resulting back injury.  Also 
new is the report of an October 1987 neurological examination 
also dealing with the Veteran's back injury.  

New to the record since the January 1995 rating decision are 
VA treatment records and notes through August 2004 dealing 
with routine medical treatment and examinations, some of 
which are duplicates of previously received evidence.  

III.  Analysis

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  Here, as noted, the Veteran did not appeal either 
the January 1954 or the January 1995 rating decision, and 
they are therefore final.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Here, the Board finds that there is considerable evidence 
that is new in that it was not of record at the time of the 
January 1954 rating decision that denied service connection 
for the captioned claimed disabilities, or at the time of the 
January 1995 rating decision denying reopening the previously 
denied claim for service connection for arthritis of the 
bilateral shoulders and hernia.  However, the Board also 
finds that none of the new evidence is material because, by 
itself or when considered with previous evidence of record, 
none of it relates to unestablished facts necessary to 
substantiate the claims, and none of it raises a reasonable 
possibility of substantiating the claims.  

The treatment records from the hospital at Camp Gordon, 
received later in January 1954, merely support the hernia-
related notations on the Veteran's separation examination 
noted above.  In fact, a doctor's note in the Camp Gordon 
hospital records indicates that he had determined that the 
hernia surgery was not in the line of duty because the hernia 
had existed prior to the Veteran's having entered service.  
As for the remaining new records, they contain no medical 
evidence suggesting a medical nexus between the Veteran's 
claimed disabilities and his military service.  As noted in 
the introduction, on remand the Veteran was specifically 
informed of the need for new and material evidence in order 
to reopen his previously denied claims, and was provided 
specific definitions of what constituted new and material 
evidence.  The Veteran did not respond to this request for 
additional information.    

The RO's January 1954 rating decision denied service 
connection for the captioned service connection claims, and 
the January 1995 rating decision declined to reopen the 
previously denied claims of service connection for hernia and 
arthritis in both shoulders because new and material evidence 
had not been received.  

Reviewing the evidence received since the January 1954 and 
January 1995 rating decisions, the Board finds that none of 
the newly received evidence is material because none shows 
that the Veteran had any of the claimed disabilities during 
service or in any post-service presumptive period.  Moreover, 
none of the new evidence is medical evidence of a nexus 
between a current disability and the Veteran's military 
service.  Finally, the Board finds that none of the newly 
received evidence raises a reasonable possibility of 
substantiating any of these claims.  

If it could be shown, arguendo, that the Veteran's records 
from Camp Gordon and Ft. Monmouth that do not relate to his 
hospital stay for hernia surgery are new to the record since 
the January 1954 rating decision, the Board notes that those 
records show only a single complaint of headache in June 
1953, with no evidence of any follow-up complaint or 
treatment for headache.  As this is a single entry of an 
acute event, the Board finds that it does not constitute 
evidence of a chronic disability in service, and therefore is 
not material.  

The Veteran avers that he was diagnosed with arthritis while 
in service.  For example, in an August 1995 written statement 
the Veteran averred that while in training at Camp Gordon a 
doctor diagnosed traumatic arthritis in the left elbow due to 
falling on elbows in training.  However, even if it were to 
be determined that the non-hospital records from Camp Gordon 
are new to the record, those records show no entries related 
to the left elbow or any other arthritis-related complaint.  
(The Board notes in passing that thee is a Camp Gordon 
treatment note and x-ray report noting an old fracture in the 
right elbow and complaints of bursitis--not arthritis--in the 
right shoulder.)  The Board also notes that newly received 
treatment records from 1990 indicate complaints related to 
the left elbow, but that the presumptive diagnosis was 
epicondylitis, not arthritis.  

In light of the foregoing, the Board finds that new and 
material evidence relating to the Veteran's previously denied 
claims has not been received.    

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these claims.  New and material evidence 
has not been presented adequate to reopen these previously 
denied service connection claims.  




ORDER

New and material evidence having not been received to reopen 
the veteran's claim of service connection for generalized 
arthritis disorder, the application to reopen is denied. 

New and material evidence having not been received to reopen 
the veteran's claim of service connection for a nervous 
disorder, the application to reopen is denied. 

New and material evidence having not been received to reopen 
the veteran's claim of service connection for headaches, the 
application to reopen is denied. 

New and material evidence having not been received to reopen 
the veteran's claim of service connection for a stomach 
disorder, the application to reopen is denied. 

New and material evidence having not been received to reopen 
the veteran's claim of service connection for a hernia scar, 
the application to reopen is denied. 

New and material evidence having not been received to reopen 
the veteran's claim of service connection for a right 
inguinal hernia, the application to reopen is denied. 

New and material evidence having not been received to reopen 
the veteran's claim of service connection for right shoulder 
arthritis, the application to reopen is denied. 

New and material evidence having not been received to reopen 
the veteran's claim of service connection for left shoulder 
arthritis, the application to reopen is denied. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


